BROADPOINT SECURITIES GROUP, INC. ANNOUNCES CLOSING OF A $20 MILLION EQUITY INVESTMENT AT $1.70 PER SHARE; REPORTS FOURTH QUARTER RESULTS; LOSSES NARROW AS REBUILDING PROCESS CONTINUES NEW YORK, N.Y., March 5, 2008 – Broadpoint Securities Group, Inc. (NASDAQ: BPSG)announced the closing of a $20 million investment in the Company at $1.70 per share.A fund managed by MAST Capital Management, LLC, a Boston-based investment manager that focuses on special situations debt and equity investment opportunities, led the investment purchasing 7.1 million of the approximately 11.6 million shares issued.Participating in the investment were twenty-three Broadpoint employees, including Lee Fensterstock, Chairman and CEO, and three of the firm’s business unit heads, Rob Fine and Rob Tirschwell, Heads of Broadpoint Descap, a division of Broadpoint Securities, Inc., the Company’s mortgage and asset backed subsidiary, and Joe Mannello, Executive Managing Director and Head of Broadpoint Capital’s new Debt Capital Markets Division. MatlinPatterson, Broadpoint’s controlling shareholder, also participated. The Company also reported its financial results for the quarter and year ending December 31, 2007 and will hold a conference call on March 6, 2008 at 10 A.M.
